Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 08/29/2022 has been entered. Claims 1 – 11 remain pending. The amendment to claim 1 finds support in at least [0042] of as-published US2021/0296049. Claims 8 – 11 remain withdrawn.
Applicant’s amendments have overcome the previous objections.
Applicant’s amendments have overcome the previous the rejections under 112(b)
Applicant’s amendments have overcome the previous rejection under 102(a)(1) and (a)(2) in view of Lee (US2015/0187494). 

Claim Interpretation
The phrase “low melting point” in regards to powder B is interpreted as a powder that has any melting point lower than the alloy powder A used.

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 and 4 – 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sagawa (US2014/0308440)

Regarding claims 1 – 2, Sagawa teaches a powder mixture for applying on a NdFeB magnet for grain boundary diffusion [0055]. Sagawa teaches a specific example in which a powder of DyF3 powder (interpreted as the alloy powder A containing rare earth element in the form of rare earth powder) is combined with aluminum metallic powder (interpreted as the low melting metal powder) [0056], wherein aluminum is present in a wt range of 10%, which falls within the claimed range of claim 2 [Table 2, P – 4]. Sagawa teaches that the DyF3 powder has a size of approximately 5 µm, and the aluminum powder has a size of 3 µm [0056], meeting the claimed limitation that the low melting metal powder has a smaller average powder size than the alloy powder.

Given that Sagawa teaches using a rare earth powder that meets the limitation of “rare earth (R) powder”, Sagawa anticipates the claimed limitations of claims 4 – 7 that further limit the RM/RMH powder(s). 

Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US2014/0308440), as applied to claim 1, in further view of Nakamura (US2009/0226339) 
Regarding claim 3, Sagawa teaches the invention as applied above in claim 1. Sagawa teaches that the Dy-containing powder has an average grain size of preferably 10µm or less, which overlaps with the claimed range [0044]. However, Sagawa does not explicitly teach a size range of the aluminum metallic powder [0036, 0056]

Nakamura teaches making a rare earth permanent magnet by disposing a powder mixture on the surface of said rare earth permanent magnet [Abstract]. Nakamura teaches that the powder mixture comprises a rare earth fluoride and an additional powder containing zinc, copper, or aluminum [abstract]. Nakamura teaches that the additional powder of zinc, copper, or aluminum can have a powder size of from 10 nm – 100 µm, which overlaps with the claimed range [0039], and specifically teaches that the smaller the particle size for said power, the higher the absorption efficiency [0039] and therefore, the greater the increase in coercive force [0037].
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).



Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US2009/0226339).

Regarding claims 1 and 3, Nakamura teaches making a rare earth permanent magnet by disposing a powder mixture on the surface of said rare earth permanent magnet [Abstract]. Nakamura teaches that the powder mixture comprises a rare earth fluoride and an additional powder containing zinc or aluminum (meeting the claimed low melt powder) [abstract]. Wherein the rare earth of the rare earth fluoride can be Tb or Dy [0040] (meeting the claimed alloy powder in the form of rare earth powder). Nakamura teaches that the additional powder of zinc or aluminum can have a powder size of from 10 nm – 100 µm, which overlaps with the claimed range of claim 3 [0039], and specifically teaches that the smaller the particle size for said power, the higher the absorption efficiency [0039] and therefore, the greater the increase in coercive force [0037]. Nakamura further teaches that the rare earth fluoride can have a size of 10 nm – 10 µm, which overlaps with the claimed range [0042]. 

It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Furthermore, it would have been obvious to a person of ordinary skill in the art to have made the additional powder smaller than the rare earth fluoride by minimizing the size of the additional powder. As taught by Nakamura, the smaller the powder size of the additional powder, the higher the absorption efficiency and therefore, the greater the increase in coercive force [0039, 0037]. The optimization of a result-effective variable within prior art conditions is a prima facie case of obviousness. (See MPEP 2144.05 II A)

Given that Nakamura teaches using a rare earth powder that meets the limitation of “rare earth (R) powder”, Nakamura meets the claimed limitations of claims 4 – 7 that further limit the RM/RMH powder(s). 

Regarding claim 2, Nakamura teaches the invention as applied above in claim 1. Nakamura teaches that the powder including zinc or aluminum can be included in the mixture in an amount of 1 – 40 wt% [0043], which overlaps with the claimed range.

Response to Arguments
Applicant's amendments, and arguments thereto, filed 08/29/2022 have overcome the previous rejection of;
Claims 1 and 4 – 7 under 102(a)(1) and (a)(2) in view of Lee (US2015/0187494). 
Claim 2 – 3 under 103 in view of Lee (US2015/0187494).
The examiner agrees that Lee does not explicitly teach or suggest that the average size of low melting powder B is smaller than the average size of alloy powder A. Therefore, the rejection is withdrawn. 
However, upon further consideration, a new rejection is made of; 
Claims 1 – 2 and 4 – 7 under 102(a)(1) and (a)(2) in view of Sagawa (US2014/0308440)
Claim 3 under 35 U.S.C. 103 over Sagawa (US2014/0308440) in view of Nakamura (US2009/0226339)
Claims 1 – 7 under 35 U.S.C. 103 over Nakamura (US2009/0226339).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2010/0282371 – Forming powder layer on NdFeB with Dy/Tb in metallic state and additional metal powder in an overlapping powder state.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735